In his motion for rehearing appellant cites no new authorities, and brings forward no new propositions. We think no need exists for re-stating the legal conclusions set out in the logical opinion of Presiding Judge Morrow. We call attention to the testimony of the officer of the state of Michigan as fortifying the statement in our opinion that the words complaint and affidavit are convertible terms in our practice, — that a complaint under the laws and practice of the state *Page 154 
of Michigan, is an instrument in writing signed and sworn to by the complainant. We think the case properly decided, and the motion for rehearing will be overruled.
Overruled.